                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

 PETER V. SOUMPHONPHAKDY,

      Plaintiff,                                 Case No. 2:20-cv-00507-BHL

 v.

 ASPIRE FEDERAL CREDIT UNION and
 EQUIFAX INFORMATION SERVICES
 LLC,

      Defendants.

                    STIPULATION OF DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, PETER V.

SOUMPHONPHAKDY and the Defendant ASPIRE FEDERAL CREDIT UNION, through their

respective counsel that the above-captioned action is dismissed, with prejudice as to Defendant

ASPIRE FEDERAL CREDIT UNION, pursuant to Federal Rule of Civil Procedure 41. Each party

shall bear its own costs and attorney fees.


Dated: October 29, 2020                         Respectfully Submitted,

 PETER V. SOUMPHONPHAKDY                        ASPIRE FEDERAL CREDIT UNION

 /s/ Mohammed O. Badwan                         /s/ Joseph M. Peltz (with consent)
 Mohammed O. Badwan                             Joseph M. Peltz (SBN: 1061442)
 SULAIMAN LAW GROUP, LTD.                       Matthew S. Vignali (SBN: 1023288)
 2500 South Highland Avenue                     330 East Kilbourn Avenue, Ste. 1085
 Suite 200                                      Milwaukee, WI 53202
 Lombard, Illinois 60148                        Phone: 414-273-4200
 +1 630-575-8181                                Fax: 414-273-7786
 mbadwan@sulaimanlaw.com                        E-mail: jpeltz@bcblaw.net
                                                E-mail: mvignali@bcblaw.net
                                 CERTIFICATE OF SERVICE

        I hereby certify on October 29, 2020, I electronically filed with the Clerk of the U.S.
District Court, Eastern District of Wisconsin, the foregoing Stipulation of Dismissal with Prejudice
using CM/ECF system, which will send notification of such filing(s) to all counsel of records.


                                              s/ Mohammed O. Badwan
